  BROWN UNIVERSITY
 342 NLRB No. 42 
483
Brown University 
and International 
Union, United 
Automobile, Aerospace and Agricultural Im-
plement Workers of America, UAW AFLŒCIO, 
Petitioner. 
Case 1ŒRCŒ21368
 July 13, 2004 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
, SCHAUMBER, WALSH, AND MEISBURG
 On November 16, 2001, the Regional Director for Re-
gion 1 issued a Decision and Direction of Election in 

which she applied 
New York University
, 332 NLRB 1205 
(2000) 
(NYU)
, to find that teaching assistants, research 
assistants, and proctors are employees within the mean-
ing of Section 2(3) of the Act and constitute an appropri-
ate unit for collective bargaining.  Thereafter, in accor-
dance with Section 102.67 of the Board™s Rules and 
Regulations, Brown University (Brown) filed a timely 
request for review, urging the Board, inter alia, to recon-

sider NYU.  The Petitioner filed an opposition.  On 
March 22, 2002, the Board granted the request for re-
view.  Brown and the Petitione
r filed briefs on review.  
Amicus curiae briefs also were filed.
1   The case presents the issue of whether graduate stu-
dent assistants who are admitted into, not hired by, a uni-

versity, and for whom supervis
ed teaching or research is 
an integral component of their academic development, 
must be treated as employees for purposes of collective 

bargaining under Section 2(3) of the Act.  The Board in 
NYU concluded that graduate student assistants are em-
ployees under Section 2(3) of 
the Act and therefore are to 
be extended the right to enga
ge in collective bargaining.  
That decision reversed more than 25 years of Board 
precedent.
 2  That precedent was never successfully chal-
lenged in court or in Congress.  In our decision today, we 
return to the Board™s pre-
NYU
 precedent that graduate 
student assistants are not statutory employees.   
Until 
NYU, the Board™s principle was that graduate 
student assistants are primarily
 students and not statutory 
employees.  See 
Leland Stanford
, supra.  The Board con-
cluded that graduate student assistants, who perform ser-
                                                          
 1 Amicus curiae briefs were filed by the following: Joint brief of the 
American Council on Education and th
e National Association of Inde-
pendent Colleges and Universities; Am
erican Association of University 
Professors; American Federation of Labor-Congress of Industrial Or-
ganizations; Committee of Interns and 
Residents; Joint brief of Harvard 
University, Massachusetts Institute 
of Technology, Stanford University, 
George Washington University, Tuft
s University, University of Penn-
sylvania, University of Southern Ca
lifornia, Washington
 University in 
St. Louis, and Yale University; Na
tional Right to Work Legal Defense 
Foundation; and Trustees of Boston University.   
2 See, e.g., 
Leland Stanford Junior University
, 214 NLRB 621 
(1974). 
vices at a university in connection with their studies, 
have a predominately academic, rather than economic, 
relationship with their school.   Accordingly, the Board 
held that they were not employees within the intendment 

of the Act. 
This longstanding approach towards graduate student 
assistants changed abruptly with 
NYU.  The Board de-
cided that graduate student as
sistants meet the test estab-
lishing a conventional master-servant relationship with a 
university,
3 and that they are st
atutory employees who 
necessarily have ﬁstatutory rights to organize and bargain 
with their employer.ﬂ  332 NLRB at 1209.
4   After carefully considering the record herein, and the 
briefs of the parties and amici, and for the reasons de-
tailed in this decision, we reconsider 
NYU and conclude 
that the 25-year precedent was correct, and that 
NYU was 
wrongly decided and should be overruled.
5   I.  THE PETITION AND THE REGIONAL
 DIRECTOR™S FINDINGS
 The Petitioner sought to represent a unit of approxi-
mately 450 graduate students
 employed as teaching as-
sistants (TAs),
6 research assistants (RAs) in certain social 
sciences and humanities departments,
7 and proctors.  The 
Petitioner, relying on 
NYU, supra, contended to the Re-
gional Director that the 
petitioned-for TAs, RAs, and 
proctors are employees within the meaning of Section 
2(3) and that they constitute an appropriate unit for col-

lective bargaining.                                                             
 3 ﬁThis relationship exists when a 
servant performs services for an-
other, under the other™s control or right of control, and in return for 
payment.ﬂ  
NYU
, 332 NLRB at 1206, relying on 
NLRB v. Town & 
Country Electric 
, 516 U.S. 85, 90Œ91, 93Œ95 (1995). 
4 NYU
 was preceded by 
Boston Medical Center
, 330 NLRB 152 
(1999), a case involving the employee status of medical school gradu-
ates serving as interns, residents, a
nd house staff at a teaching hospital.  
The Board in Boston Medical Center
 overruled 
St. Clare™s Hospital &
 Health Center
, 229 NLRB 1000 (1977), and 
Cedars-Sinai Medical 
Center, 223 NLRB 251 (1976).  Applying the master-servant test, the 
Board found that these medical professionals were statutory employees 

and constituted an appropr
iate unit for collective bargaining.  In our 
decision today, we express no opini
on regarding the Board™s decision 
in Boston Medical Center
.   5  Brown™s request for oral argument is denied as the record and the 
briefs adequately present the issues and positions of the parties and 
amici. 
6 Included among the TAs are senior
 TAs, assistants, supplemental 
TAs, and teaching fellows.  The union also seeks to represent the few 
medical students who are seeking a Ph.D. and serving as a TA. 
7 The Petitioner did not seek to represent other RAs, who are largely 
in the life and physical sciences de
partments of the university.  In its 
Brief on Review, however, the Petitioner for the first time takes the 

position that all RAs should be included in the unit.  The Petitioner did 
not file a request for review of 
the Regional Director™s finding, dis-
cussed infra, that the RAs in life 
and physical sciences should be ex-
cluded from the unit. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 484 
Brown contended to the Regional Director that the pe-
titioned-for individuals are not statutory employees be-
cause this case is factually distinguishable from 
NYU.  Brown asserted that, unlike 
NYU, where only a few de-
partments required students to serve as a TA or RA to 
receive a degree, most unive
rsity departments at Brown 
require a student to serve as 
a TA or RA to obtain a de-
gree.  Brown contended that these degree requirements 
demonstrate that the petitioned-for students have only an 
educational relationship and not an employment relation-

ship with Brown.  Brown al
so argued that the TA, RA, 
and proctor awards constitute financial aid to students, 
emphasizing that students receive the same stipend, re-
gardless of whether they ﬁwor
kﬂ for those funds as a TA, 
RA, or proctor, or whether 
they receive funding for a 
fellowship, which does not require any work.  Finally, 
Brown argued that even assuming the petitioned-for in-
dividuals are statutory empl
oyees, they are temporary 
employees who do not have sufficient interest in their 
ongoing employment to entitle them to collectively bar-
gain.
8   The Regional Director, applying 
NYU, rejected 
Brown™s arguments.  She also concluded that the peti-
tioned-for unit was appropriate,
 and she directed an elec-
tion. 
The election was conducted on December 6, 2001, and 
the ballots were impounded pending the disposition of 

this request for review. 
II. FACTS AND CONTENTIONS OF THE PARTIES
 A. Overview of Brown and the Graduate Assistants 
Brown is a private universit
y located in Providence, 
Rhode Island.  It was founded in 1764 and is one of the 
oldest colleges in the United States.
9  The mission of 
Brown is to serve as a univer
sity in which the graduate 
and undergraduate schools oper
ate as a single integrated 
facility.  Brown has over 50 academic departments, ap-
proximately 37 of which offer graduate degrees.
10  Brown employs approximately 550 regular faculty mem-

bers, and has an unspecified number of short-term fac-
ulty appointments.  Although student enrollment levels 
vary, over 1300 are graduate students, 5600 are under-

graduate students, and 300 are medical students in vari-
                                                          
 8 Further, Brown argued that there is no basis for treating groups of 
RAs differently for the purposes of collective bargaining.  Thus, al-
though Brown argues that none of the RAs are employees, it asserts 
that all RAs should be treated the same; either all are employees or all 

are not employees. 
9 The University was originally named Rhode Island College.  In 
1804, the school was renamed Brown University to honor local mer-

chant, Nicholas Brown.   
10 At least 32 departments bestow 
doctorates, while 5 award masters 
degrees only. 
ous degree programs.  Most graduate students seek Ph.D. 
degrees, with an estimated 1132 seeking doctorates and 
178 seeking master™s degrees as of May 1, 2001.   
Each semester many of these graduate students are 
awarded a teaching assistantshi
p, research assistantship, 
or proctorship, and others receive a fellowship.  At the 
time of the hearing, approximately 375 of these graduate 

students were TAs, 220 served as RAs, 60 were proc-
tors,
11 and an additional number received fellowships.
12    Although varying somewhat among the departments, 
a teaching assistant generally 
is assigned to lead a small 
section of a large lecture course taught by a professor.  
Although functions of research assistants vary within 
departments, these graduate students, as the title implies, 
generally conduct research under a research grant re-

ceived by a faculty member.  Proctors perform a variety 
of duties for university departments or administrative 
offices.  Their duties depend on the individual needs of 

the particular department or the university administrative 
office in which they work and, thus, include a wide vari-
ety of tasks.  Unlike TAs and RAs, proctors generally do 

not perform teaching or research functions.  Fellowships 
do not require any classroom or departmental assign-
ments; those who receive di
ssertation fellowships are 
required to be working on their dissertation. 
B. Educational Relationship Between Brown and the 
Graduate Student Assistants 
Brown™s charter describes the school™s mission as 
ﬁeducating and preparing students to discharge the office 
of life with usefulness and reputation.ﬂ  To educate and 

prepare its students, Brown us
es the university/college 
model, which ﬁfurnishes the advantages of both a small 
teaching college and a large re
search university,ﬂ accord-
ing to Brown™s Bulletin of the University for the years 
2001Œ2003.  The Bulletin describes the Ph.D. degree as 

ﬁprimarily a research degreeﬂ and emphasizes that 
ﬁ[t]eaching is also an importa
nt part of most graduate 
programs.ﬂ  The testimony of nearly 20 department 

heads, and the contents of numerous departmental bro-
chures and other Brown brochures, all point to graduate 
programs steeped in the education of graduate students 

through research and teaching. 
                                                          
 11 These figures are for a moment in time.  During a given period, a 
much higher number will have served 
in one of these positions at some 
point during that period.  Thus, as noted infra, the students in 21 of 
approximately 32 departments require
 teaching as a condition of getting 
a Ph.D. degree. 
12 Approximately 50 graduate studen
ts receive a dean™s fellowship, 
and a university fellowship is offered to 60 candidates.  Each depart-

ment also has fellowships.  The Employer asserts in its posthearing 
brief that there are at least 300 fe
llowships, although the record is not 
entirely clear as to the precise number overall. 
  BROWN UNIVERSITY
 485
In their pursuit of a Ph.D. degree, graduate students 
must complete coursework, be admitted to degree candi-
dacy (usually following a qualifying examination), and 
complete a dissertation, all of which are subject to the 

oversight of faculty and the degree requirements of the 
department involved.  In addition, most Ph.D. candidates 
must teach in order to obtain their degree.  Although 

these TAs (as well as RAs and proctors) receive money 
from the Employer, that is also true of fellows who do 
not perform any services.  Thus, the services are not re-

lated to the money received.   
The faculty of each department is responsible for 
awarding TAs, RAs, or proctorships to its students.  To 
receive an award, the individual usually must be enrolled 
as a student in that department. 
TAs generally lead small groups of students enrolled 
in a large lecture class conducted by a faculty member in 
the graduate student™s department.  The duties and re-

sponsibilities vary with the department involved.  In the 
sciences, TAs typically demonstrate experiments and the 
proper use of equipment, a
nd answer questions.  In the 
humanities and social sciences, TAs lead discussions of 
what was discussed in the lecture by the professor.
13  All 
the TAs™ duties are under th
e oversight of a faculty 
member from the graduate department involved.   
During semesters when these students do not act as 
TAs, RAs, or proctors, they enroll in courses and work 

on dissertations.  Even during
 those semesters when they 
are acting in one of these capacities, they nonetheless 
participate in taking cour
ses and writing dissertations. 
The content of the courses that the TAs teach, and the 
class size, time, length, and location are determined by 
the faculty members, departmental needs, and Brown™s 
administration.  Although undergraduate enrollment pat-
terns play a role in the assignment of many TAs, faculty 

often attempt to accommodate
 the specific educational 
needs of graduate students whenever possible.  In addi-
tion, TAs usually lead sections within their general aca-

demic area of interest.  In th
e end, decisions over who, 
what, where, and when to assi
st faculty members as a TA 
generally are made by the faculty member and the re-

spective department involved, in conjunction with the 
administration.  These are pr
ecisely the individuals or 
bodies that control the academic life of the TA. 
Research assistantships are typically generated from 
external grants from outside Brown, i.e., Federal agen-
cies, foundations, and corpor
ate sponsors.  A faculty 
                                                          
 13 A few TAs in some departments do not lead sections or labs, but 
teach a course, although under the supervision of a faculty member.  In 
addition, teaching fellows, who constitu
te less than 10 percent of all 
TAs, teach courses independently.  Th
e vast majority of TAs, however, 
typically lead sections or labs that are subsections of a large lecture. 
member, referred to as the ﬁprincipal investigator,ﬂ typi-
cally applies for the grant from the Government or pri-
vate source, and funds are included for one or more RAs.  
The general process is for students to work with or ﬁaf-

filiate withﬂ a faculty member, who then applies for 
funds and awards the student the RA.  The students sup-
ported by the grant will work on one of the topics de-

scribed in the grant.  The faculty member who serves as a 
principal investigator most typically also serves as the 
advisor for that student™s dissertation.  Although techni-

cally the principal investigator on the grant, the faculty 
member™s role is more akin to teacher, mentor, or advisor 
of students.  Although the RAs in the social sciences and 
humanities perform research that is more tangential to 
their dissertation, the students still perform research 

functions in conjunction with the faculty member who is 
the principal investigator. 
Proctors perform a variety of duties for university de-
partments or administrative offices.  The Regional Direc-
tor cited a representative list of these duties, which in-
clude working in Brown™s museums or libraries, editing 

journals or revising brochures, working in the office of 
the dean, advising undergraduate students, and working 
in various university offices.  Although a few perform 

research and at least one teaches a class in the Hispanic 
studies department, they generally do not perform re-
search or teaching assistant duties.   
C. Financial Support for Graduate Students 
The vast majority of incoming and continuing graduate 
students receive financial su
pport.  In the preceding aca-
demic year, 85 percent of continuing students and 75 
percent of incoming student
s received some financial 
support from Brown.  Brown gives assurances to some 
students that additional support will be available in the 
future.  Thus, at the discre
tion of each department and 
based on the availability of funds, some incoming stu-
dents are told in their award letters that if they ﬁmaintain 
satisfactory progress toward the Ph.D., you will continue 

to receive some form of financial aid in your second 
through fourth years of graduate study at Brown, most 
probably as a teaching assistan
t or research assistant.ﬂ  
Brown™s ultimate goal is to support all graduate students 
for up to 5 years, typically with a fellowship in the first 
and fifth years, and TA or RA positions in the interven-

ing years.  As noted above, the financial support is not 
dependent on whether the student performs services as a 
TA, RA, or proctor. 
Brown considers academic merit and financial need 
when offering various forms of support, although support 
is not necessarily issued to those with the greatest finan-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 486 
cial need.
14  This support may include a fellowship, TA, 
RA, or proctorship, which may include a stipend for liv-
ing expenses, payment of university health fee for on-
campus health services, and tuition ﬁremissionﬂ (pay-

ment of tuition).  Priority is given to continuing students 
when awarding financial support. 
The amount of funding for a fellowship, TA, RA, and 
proctorship generally is the same.  The basic stipend for 
a fellowship, TA, RA, or proctorship is $12,800, al-
though some fellowships, RAs, and TAs are slightly 

more.
15  Tuition remission and health fee payments gen-
erally are the same for TAs, RAs, proctors, and fellows, 
although the amount of tuition remission depends on the 
number of courses taken by a student.
16 Brown treats funds for TA, RAs, proctors, and fellow-
ships as financial aid and repr
esents them as such in uni-
versitywide or departmental brochures.  Graduate student 
assistants receive a portion of
 their stipend award twice a 
month, and the amount of stipend received is the same 
regardless of the number of hours spent performing ser-
vices.  The awards do not include any benefits, such as 

vacation and sick leave, retiremen
t, or health insurance.   
D. Contentions of the Parties 
1. Brown 
In its Brief on Review, Brown argues that 
New York 
University, 
332 NLRB 1205 (2000), was wrongly de-
cided, contending that it reversed 25 years of precedent 

ﬁwithout paying adequate attention to the Board™s role in 
making sensible policy decisions that effectuate the pur-
poses of the Act.ﬂ  Brown contends that the Board ﬁdid 

not adequately consider that the relationship between a 
research university and its graduate students is not fun-
damentally an 
economic one but an 
educational
 one.ﬂ  
Further, Brown contends that the support to students is 
part of a financial aid program that pays graduate stu-

                                                          
 14 The University requires all stude
nts to submit a Free Application 
for Federal Student Aid (FAFSA).  
Because proctorships usually are 
paid with Federal work-study funds
, those students must financially 
qualify for this support.  The University also provides Federal loans, 
such as the Federal Direct Student Loan Program. 
15 Students receiving the dean and 
dissertation fellowships receive 
$14,500, while university fellowships
 receive $13,300.  Some depart-
ments, particularly in the sciences, offer RA stipends from $13,200 to 
$14,250.  Some departments, mostly 
in sciences and social sciences, 
use senior TAs who receive $13,300,
 while teaching fellows receive 
from $14,300 to 14,800.  Our colleague
s say that the graduate assistant-
ships are ﬁmodest,ﬂ citing the $12,800 stipend paid by Brown as an 

example.  However, Brown may also provide these individuals with 
tuition remission worth $26,000 per year, and in addition pays the 
University™s health fee 
on their behalf.     
16 As indicated above, TAs, RAs, and proctors participate in taking 
courses and are permitted to take 
a maximum of three courses during 
the semester that they serve.  Fe
llows, however, are permitted to take a 
maximum of five courses with f
our courses being most typical. 
dents the same amount, regardless of work, and regard-
less of the value of those services if purchased on the 
open market (i.e., hiring a fully-vetted Ph.D.).  Brown 
also emphasizes that ﬁ[c]omm
on sense dictates that stu-
dents who teach and perform research as part of their 
academic curriculum cannot prop
erly be considered em-
ployees without entangling the . . . Act into the intrica-

cies of graduate education.
ﬂ  Brown also incorporates 
arguments made in its request for review that, at a mini-
mum, 
NYU, supra
, is distinguishable from this case be-
cause of the extent that teaching and research are re-
quired for a graduate degree, and because the graduate 
assistants are temporary employees.  
2. Petitioner 
The Petitioner argues that the Regional Director cor-
rectly followed the Board™s decision in 
NYU, and that 
NYU must be upheld.  The Petitioner contends that the 
petitioned-for employees clearly meet the statutory defi-

nition of ﬁemployeeﬂ because 
they meet the common law 
test.  The Petitioner disputes Brown™s contention that TA 
and RA stipends, like fellowshi
p stipends, are ﬁfinancial 
aid.ﬂ  The Petitioner argues that Brown™s contention that 
TAs or RAs lose their status as employees because the 
TAs and RAs are academically required to work is based 

on the false notion that there is no way to distinguish 
between a graduate student™s academic requirements and 
the ﬁwork appointmentsﬂ of th
e TAs or RAs.  Further, 
even assuming that these i
ndividuals usually are satisfy-
ing an academic requirement, this is not determinative of 
employee status.  
With regard to the RAs in the life and physical sci-
ences that the Regional Director excluded, the Petitioner 
now asserts that these individuals should be included in 
the unit because they provide a service to Brown and are 
compensated for such service in a manner consistent with 

a finding that they are empl
oyees within the meaning of 
the Act.   
Finally, the Petitioner contends that the petitioned-for 
individuals are not temporary employees.   
III.  DISCUSSION AND ANALYSIS
 A. Pre-NYU Board Decisions 
In Adelphi University
, 195 NLRB 639 (1972), the 
Board held that graduate stude
nt assistants are primarily 
students and should be excluded from a unit of regular 

faculty.  In 
Leland Stanford
, 214 NLRB 621 (1974), the 
Board went further.  It held that graduate student assis-
tants ﬁare not employees within the meaning of Section 

2(3) of the Act.ﬂ  The common thread in both opinions is 
that these individuals are st
udents, not employees.  The 
Board found that the research
 assistants were not statu-
tory employees because, like 
the graduate students in 
  BROWN UNIVERSITY
 487
Adelphi, supra, they were ﬁprimarily students.ﬂ  In sup-
port of this conclusion, the Board cited to the following: 
(1) the research assistants were graduate students en-
rolled in the Stanford physics department as Ph.D. candi-

dates; (2) they were required to perform research to ob-
tain their degree; (3) they
 received academic credit for 
their research work; and (4) while they received a stipend 

from Stanford, the amount was not dependent on the na-
ture or intrinsic value of the services performed or the 
skill or function of the recipient, but instead was deter-

mined by the goal of providing the graduate students 
with financial support.  For 
over 25 years, the Board ad-
hered to the 
Leland Stanford
 principle. 
In each of these Board deci
sions, the Board™s view of 
graduate students enrolled at a college or university re-

mained essentially the same.  In 
Adelphi University
, su-pra, the graduate student assistants were graduate stu-
dents working towards their advanced academic degrees, 

and the Board noted that ﬁtheir employment depends 
entirely on their status as su
ch.ﬂ  195 NLRB at 640.  Fur-
ther, the Board emphasized that graduate student assis-

tants ﬁare guided, instructed, 
assisted, and corrected in 
the performance of their assi
stantship duties by the regu-
lar faculty members to whom they are assigned.ﬂ  Id.  

The Board concluded that graduate student assistants 
were primarily students and contrasted them with re-
search associates in 
C. W. Post Center of Long Island 
University
, 189 NLRB 904 (1971), because the research 
associates ﬁ[were] not simultaneously a student but al-
ready had . . . [a] doctoral degree and, under the Center™s 

statutes, [were] eligible for tenure.ﬂ  195 NLRB at 640 
fn. 8.  As noted above, the rationale was similar in 
Leland Stanford
, supra, in which the Board likewise con-
trasted the research assistants
 there to research associ-
ates, again emphasizing that research associates are not 

simultaneously students and concluding that ﬁthese re-
search assistants are like the graduate teaching and re-
search assistants who we found were primarily students 

in 
Adelphi University
.ﬂ  214 NLRB at 623.   
In St. Clare™s Hospital
, 229 NLRB 1000 (1977), and 
Cedars-Sinai Medical Center
, 223 NLRB 251 (1976), 
the Board reaffirmed its treat
ment of students ﬁwho per-
form services at their educational institutions which are 
directly related to their educational programﬂ and stated 

that the Board ﬁhas
 universally excluded students from 
units which include nonstudent employees, and in addi-
tion has denied them the right to be represented sepa-

rately.ﬂ  
St. Clare™s Hospital
, 229 NLRB at 1002.  The 
Board emphasized the rationale
 that they are ﬁserving 
primarily as students and not primarily as employees . . . 

[and] the mutual interests of the students and the educa-
tional institution in the services being rendered are pre-
dominately academic rather th
an economic in nature.ﬂ  
Id.  Although the Board later overruled 
St.
 Clare™s Hos-pital
 and 
Cedars-Sinai
 in 
Boston Medical Center
, 330 NLRB 152 (1999), and asserted jurisdiction over the 

individuals there, those individuals were interns, resi-
dents, and fellows who had already completed and re-
ceived their academic degrees.  The Board in 
Boston 
Medical did not address the status of graduate assistants 
who have not received their academic degrees.  In the 
instant case, the graduate a
ssistants are seeking their aca-
demic degrees and, thus, are clearly students.  We need 
not decide whether 
Boston Medical
 (where the opposite 
is true) was correctly decided.  
B. Return to the Pre-NYU Status of  
Graduate Student Assistants 
The Supreme Court has recogni
zed that principles de-
veloped for use in the industrial setting cannot be ﬁim-
posed blindly on the academic world.ﬂ  
NLRB v. Yeshiva 
University
, 444 U.S. 672, 680Œ681 (1980), citing 
Syra-cuse University
, 204 NLRB 641, 643 (1973).  While 
graduate programs may differ somewhat in their details, 

the concerns raised in 
NYU, supra, and here forcefully 
illustrate the problem of attempting to force the student-
university relationship into the traditional employer-

employee framework. After car
efully analyzing these 
issues, we have come to the 
conclusion that the Board™s 
25-year pre-NYU
 principle of regarding graduate students 
as nonemployees
 was sound and well reasoned.  It is 
clear to us that graduate student assistants, including 
those at Brown, are primarily students and have a primar-

ily educational, not economic, relationship with their 
university.  Accordingly, we overrule 
NYU and return to 
the pre-NYU
 Board precedent
.  Leland Stanford
, supra, was wholly consistent with the 
overall purpose and aim of the Act.  In Section 1 of the 

Act, Congress found that the st
rikes, industrial strife and 
unrest that preceded the Act were caused by the ﬁinequal-
ity of bargaining power between employees who do not 

possess full freedom of association or actual liberty of 
contract, and employers who are organized in the corpo-
rate or other forms of ownership . . . .ﬂ
17  To remove the 
burden on interstate commerce caused by this industrial 
unrest, Congress extended to and protected the right of 
employees, if they so choose, to organize and bargain 

collectively with their employer, encouraging the 
ﬁfriendly adjustment of industrial disputes arising out of 
differences as to wages, hours or other conditions . . . .ﬂ 

Id.
18  The Act was premised on the view that there is a 
                                                          
 17 Sec. 1, 29 U.S.C. § 151.  
18 1 Leg. Hist. 318 (NLRA 1935). See also 
American Ship Building 
Co. v. NLRB,
 380 U.S. 300, 316 (1965) (a purpose of the Act is ﬁto 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 488 
fundamental conflict between the interests of the em-
ployers and employees engaged in collective-bargaining 
under its auspices and that 
ﬁ‚[t]he parties . . . proceed 
from contrary and to an extent antagonistic viewpoints 

and concepts of self-interest™ﬂ[:]
19   [T]he damage caused to the nation™s commerce by the 

inequality of bargaining power between employees and 
employers was one of the central problems addressed 
by the Act. A central policy of the Act is that the pro-

tection of the right of employees to organize and bar-
gain collectively restores equality of bargaining power 
between employers and employees and safeguards 
commerce from the harm caused by
 labor disputes. 
The vision of a fundamentally economic relationship be-

tween employers and employees is inescapable
.20  The Board and the courts ha
ve looked to these Con-
gressional policies for guidance in determining the outer 
limits of statutory employee status.  Thus, the Supreme 
Court held, in 
NLRB v. Bell Aerospace Co.
,21 that mana-
gerial employees, while not excluded from the definition 
of an employee in Section 2(3), nevertheless are not 
statutory employees.  As the Court explained: 
 [T]he Wagner Act was designed to protect ﬁlaborersﬂ 

and ﬁworkers,ﬂ not vice-presidents and others clearly 

within the managerial hierarchy. Extension of the Act 
to cover true ﬁmanagerial employeesﬂ would indeed be 
revolutionary, for it would eviscerate the traditional dis-

tinction between labor and management. If Congress 
intended a result so drastic, 
it is not unreasonable to ex-
pect that it would have said so expressly.
22  This interpretation of Section 2(3) followed the funda-

mental rule that ﬁa reviewin
g court should not confine 
itself to examining a particular statutory provision in 
isolation.ﬂ
23  We follow that principle here.  We look to 
                                                                                            
 redress the perceived imbalance of
 economic power between labor and 
management.ﬂ); 1 Leg. His. 15 (NLRA 1935) (remarks of Sen. Wagner, 
78 Cong.Rec. 3443 (Mar. 1, 1934). 
19 NLRB v. Insurance Agents
, 361 U.S. 477, 488 (1960).
 20 WBAI Pacifica Foundation
, 328 NLRB 1273, 1275 (1999) (em-
phasis added).
 21 416 U.S. 267 (1974). 
22 Id. at 284. 
23 FDA v. Brown & Williamson Tobacco Corp
., 529 U.S. 120, 132Œ
133 (2000) (ﬁThe meaningŠor ambiguityŠof certain words or phrases 
may only become evident when placed 
in context. It is a fundamental 
canon of statutory construction that the words of a statute must be read 

in their context and with a view to
 their place in the overall statutory 
scheme. A court must therefore interpret the statute as a symmetrical 
and coherent regulatory scheme.ﬂ) 
(Citations and internal quotations 
omitted.)  See also Sutherland, 
Statutory Construction
 (5th ed. 1994) § 
46.05: ﬁA statute is passed as a whole 
and not in parts or sections and is 
animated by one general purpose and 
intent. Consequently, each part or 
the underlying fundam
ental premise of the Act, viz. the 
Act is designed to cover economic relationships.  The 
Board™s longstanding rule that it will not assert jurisdic-
tion over relationships that are ﬁprimarily educational ﬁ is 

consistent with these principles. 
We emphasize the simple, undisputed fact that all the 
petitioned-for individuals are students and must first be 

enrolled at Brown to be awarded a TA, RA, or proctor-
ship.  Even students who have
 finished their coursework 
and are writing their dissertation must be enrolled to re-

ceive these awards.  Further, students serving as graduate 
student assistants spend only a limited number of hours 
performing their duties, and it is beyond dispute that their 
principal time commitment at Brown is focused on ob-
taining a degree and, thus, being a student.  Also, as 

shown below, their service as 
a graduate student assistant 
is part and parcel of the core elements of the Ph.D. de-
gree.  Because they are firs
t and foremost students, and 
their status as a graduate student assistant is contingent 
on their continued enrollment as students, we find that 
that they are primarily students.   
We also emphasize that the money received by the 
TAs, RAs, and proctors is th
e same as that received by 
fellows.  Thus, the money is not ﬁconsideration for 

work.ﬂ  It is financial aid to a student. 
The evidence demonstrates that the relationship be-
tween Brown™s graduate studen
t assistants and Brown is 
primarily educational.  As indicated, the first prerequisite 
to becoming a graduate student assistant is being a stu-
dent.  Being a student, of course, is synonymous with 

learning, education, and academic pursuits.  At Brown, 
most graduate students are pursuing a Ph.D. which, as 
described by the Brown™s Univ
ersity Bulletin, is primar-
ily a research degree with teaching being an important 
component of most graduate programs.  The educational 

core of the degree, research, and teaching, reflects the 
essence of what Brown offers to students: ﬁthe advantage 
of a small teaching college 
and large research univer-
sity.ﬂ  At least 21 of the 32 departments that offer Ph.D. 
degrees require teaching as 
a condition of getting that 
degree.  Sixty-nine percent of all graduate students are 

enrolled in these departments.  Thus, for a substantial 
majority of graduate students
, teaching is so integral to 
their education that they will not get the degree until they 

satisfy that requirement.
24  Graduate student assistant 
                                                                                            
 section should be construed
 in connection with every other
 part or 
section so as to produce a harmonious whole. Thus, it is not proper to 
confine interpretation to the one section to be construed.ﬂ 
24 This fact is relevant to our analysis, but it is not necessarily criti-
cal.  That is, if the fact were to 
the contrary, we would not necessarily 
find employee status.  Ind
eed, the fact was contra in 
NYU
 and employee 
status was found, but we have overruled that case. 
  BROWN UNIVERSITY
 489
positions are, therefore, directly related to the core ele-
ments of the Ph.D. degree and the educational reasons 
that students attend Brown.  The relationship between 
being a graduate student assistant and the pursuit of the 

Ph.D. is inextricably linked, and thus, that relationship is 
clearly educational. 
We recognize that a given graduate student may be a 
teacher, researcher, or proctor 
for only a portion of his or 
her tenure as a student.  However, as described above, 
that task is an integral part of being a graduate student, 

and cannot be divorced from the other functions of being 
a graduate student. 
Because the role of teaching
 assistant and research as-
sistant is integral to the education of the graduate student, 
Brown™s faculty oversees graduate student assistants in 

their role as a research or 
teaching assistant.  Although 
the duties and responsibilities of graduate student assis-
tants vary among departments and faculty, most perform 

under the direction and control of faculty members from 
their particular department. 
 TAs generally do not teach 
independently, and even teaching fellows who have  

some greater responsibilities follow faculty-established 
courses.  RAs performing research do so under grants 
applied for by faculty member
s, who often serve as the 
RA™s dissertation adviser.  In addition, these faculty 
members are often the same f
aculty that teach or advise 
the graduate assistant student in their coursework or dis-

sertation preparation.   
Besides the purely academic dimension to this rela-
tionship is the financial support provided to graduate 

student assistants because they are students.  Attendance 
at Brown is quite expensive.  Brown recognizes the need 
for financial support to meet the costs of a graduate edu-
cation.  This assistance, however, is provided only to 
students and only for the period during which they are 

enrolled as students.  Further, the vast majority of stu-
dents receive funding.  Thus
, in the last academic year, 
85 percent of continuing students and 75 percent of in-

coming students received assi
stance from Brown.  In 
addition, as noted above, 
the amounts received by gradu-
ate student assistants generally are the same or similar to 

the amounts received by studen
ts who receive funds for a 
fellowship, which do not requ
ire any assistance in teach-
ing and research.  Moreover, a significant segment of the 

funds received by both gradua
te student assistants and 
fellows is for full tuition.  Further, the funds for students 
largely come from Brown™s fi
nancial aid budget rather 
than its instructional budget.   
Thus, in light of the status of graduate student assis-
tants as students, the role of graduate student assistant-

ships in graduate education, the graduate student assis-
tants™ relationship with the faculty, and the financial sup-
port they receive to attend Brown, we conclude that the 
overall relationship between the graduate student assis-
tants and Brown is primarily an educational one, rather 
than an economic one.   
Over 25 years ago, the Board in 
St. Clare™s Hospital
, supra, clearly and cogently explained the rationale for 
declining to extend collective-bargaining rights to stu-

dents who perform services at their educational institu-
tions, that are directly related to their educational pro-
gram, i.e., 
 The rationale . . . is a relatively simple and straightfor-

ward one.  Since the individuals are rendering services 
which are directly related to
Šand indeed constitute an 
integral part ofŠtheir educational program, they are 

serving primarily as students and not primarily as em-
ployees.  In our view this is a very fundamental distinc-
tion for it means that the mutual interests of the stu-

dents and the educational institution in the services be-
ing rendered are predominantly academic rather than 
economic in nature.  Such interests are completely for-

eign to the normal employment relationship and, in our 
judgment, are not readily adaptable to the collective- 
bargaining process.  It is for this reason that the Board 

has determined that the national labor policy does not 
requireŠand in fact precludesŠthe extension of col-
lective-bargaining rights and obligations to situations 

such as the one now before us.   
 229 NLRB at 1002 (footnote omitted). 
The Board explained, ﬁ[i]t is important to recognize 
that the student-teacher rela
tionship is not at all analo-
gous to the employer-employee relationship.ﬂ  Thus, the 
student-teacher relationship is based on the ﬁmutual in-
terest in the advancement of the student™s education,ﬂ 

while the employer-employee relationship is ﬁlargely 
predicated on the often conflicting interestsﬂ over eco-
nomic issues.  Because the co
llective-bargaining process 
is fundamentally an economic process, the Board con-
cluded that subjecting educational decisions to such a 
process would be of ﬁdubious valueﬂ because educational 

concerns are largely irrelevant to wages, hours, and 
working conditions.  In short, the Board determined that 
collective bargaining is not particularly well suited to 

educational decisionmaking a
nd that any change in em-
phasis from quality education to economic concerns will 
ﬁprove detrimental to both labor and educational poli-

cies.ﬂ The Board noted that ﬁthe educational processŠ
particularly at the graduate and professional levelsŠis an 

intensely personal one.ﬂ  Th
e Board emphasized that the 
process is personal, not only for the students, but also for 
faculty, who must educate studen
ts with a wide variety of 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 490 
backgrounds and abilities.  In contrast to these individual 
relationships, collective bargaining is predicated on the 
collective or group tr
eatment of represented individuals.  
The Board observed that in 
many respects, collective 
treatment is ﬁthe very antithesis of personal individual-
ized education.ﬂ   The Board also emphasized th
at collective bargaining 
is designed to promote equality of bargaining power, 
ﬁanother concept that is largely foreign to higher educa-
tion.ﬂ  The Board noted that 
while teachers and students 
have a mutual interest in the advancement of the stu-
dent™s education, in an employment relationship such 
mutuality of goals 
ﬁrarely exists.ﬂ 
Finally, the Board concluded that collective bargaining 
would unduly infringe upo
n traditional academic free-
doms.  The list of freedoms detailed in 
St. Clare™s Hospi-
tal
, 229 NLRB at 1003, includes not only the right to 
speak freely in the classr
oom, but many ﬁfundamental 
mattersﬂ involving traditiona
l academic decisions, in-
cluding course length and content, standards for ad-
vancement and graduation, administration of exams, and 

many other administrative and educational concerns.  
The Board opined that once academic freedoms become 
bargainable, ﬁBoard involvement in matters of strictly 

academic concern is only a petition or an unfair labor 
practice charge away.ﬂ
25   The concerns expressed by the Board in 
St. Clare™s 
Hospital
 25 years ago are just as relevant today at 
Brown.  Imposing collective bargaining would have a 
deleterious impact on overall educational decisions by 

the Brown faculty and administration.  These decisions 
would include broad academic issues involving class 
size, time, length, and location, as well as issues over 
graduate assistants™ duties, hours, and stipends.  In addi-
tion, collective bargaining would intrude upon decisions 

over who, what, and where to
 teach or researchŠthe 
principal prerogatives of an educational institution like 
Brown.  Although these issu
es give the appearance of 
being terms and conditions of
 employment, all involve 
educational concerns and decisions, which are based on 
different, and often individualized considerations.
26                                                             
 25 In citing 
St. Clare™s
, we do not necessarily register our agreement 
with all aspects of that case.  That
 is, we do not hold that residents and 
interns are not employees for purposes of collective bargaining.  Nor do 

we hold that the Act ﬁprecludesﬂ re
sidents and intern
s from employee 
status under Sec. 2(3).  We simply say that, for many of the same pol-
icy considerations that underlie 
St. Clare™s
, we have chosen not to treat 
graduate assistants as employees for purposes of collective bargaining.   
26 Academic freedom includes the ri
ght of a university ﬁto determine 
for itself on academic grounds who may teach, what may be taught, 

how it shall be taught, and who may be admitted to study.ﬂ 
Sweezy v.
 State of New Hampshire, 
354 U.S. 234, 263 (1957) (Frankfurter, J, 
concurring).  As our dissenting co
lleagues note, the Supreme Court 
found that these freedoms were not infringed by the EEOC™s efforts to 
Based on all of the above-statutory and policy consid-
erations, we concluded that the graduate student assis-
tants are not employees with
in the meaning of Section 
2(3) of the Act.  Accordingly, we decline to extend col-

lective bargaining rights to them, and we dismiss the 
petition.
27 Our dissenting colleagues question our analysis of pre-
NYU precedent.   More specifically, they assert that the 
holding of 
Leland Stanford
, 214 NLRB 621 (1974), is 
confined to research assistan
ts and that research assis-
tants are unlike graduate teaching assistants.  The
 lan-guage of the Board in that case is directly contrary to this 
assertion.  The Board said: 
 In sum, we believe these research assistants are like the 

graduate teaching and research assistants who we 
                                                                                            
 subpoena tenure-related documents in 
University of Pennsylvania v. 
EEOC, 
493 U.S. 182 (1990).  In reaching this conclusion, the Court 
stressed that the application of Title
 VII to tenure decisions would not 
usurp the university™s authority to
 determine employment criteria for 
professors except by precluding the us
e of those proscribed by Title 
VII.   The imposition of collective bargaining on the relationship be-
tween a university and its graduate st
udent assistants, in contrast, would 
limit the university™s freedom to de
termine a wider range of matters.  
Because graduate student assistants 
are students, those limitations in-
trude on core academic freedoms in a manner simply not present in 

cases involving faculty employees.   
27 Member Schaumber agrees with his colleagues that graduate stu-
dent assistants are not statutory em
ployees for the reasons stated above. 
He finds further support for this conc
lusion in the fact that graduate 
student assistants fit poorly within
 the common law definition of ﬁem-
ployee,ﬂ ﬁwhich the Supreme Court has held is relevant to the question 

of whether an individual is an ﬁemployeeﬂ under the Act, although not 
controlling. 
NLRB v. Town & Country Electric
, 516 U.S. 85, 94 (1995) 
(contrasting interpretation of te
rm ﬁemployeeﬂ unde
r other Federal 
laws, applying common law standards,
 with the ﬁ‚considerable defer-
ence™ﬂ given to the Board™s construction of that term when administer-
ing the Act). Under the common law, an employee is a person who 
performs services 
for another under a contract 
of hire
, subject to the 
other™s control or right of control, and
 in return for payment
. Id. Here, 
graduate student assistants are not ﬁh
iredﬂ to serve as graduate teaching 
or research assistants.  They are 
admitted to a graduate program that 
includes a requirement for service as a graduate student assistant. The 
teaching and research are not perfor
med ﬁforﬂ the university, as such, 
but rather as an integral part of 
the student™s educational course of 
study.  The financial arrangements for 
graduate student stipends further 
confirm the fundamentally educational 
nature of service as a TA or RA, 
as the stipends are based upon statusŠenrollment in a graduate pro-

gram. They do not depend on the nature or value of the services pro-
vided, and, thus, are not a qui
d pro quo for services rendered.
  In dis-
agreeing with this analysis, Member
 Schaumber believes that his dis-
senting colleagues focus too narrowl
y on the mechanics of the work 
performed by graduate student assist
ants without considering it in con-
text with the controlling academic relationship of which it is an integral 

part.  This parallels the dissent™s 
application of the definition for ﬁem-
ployeeﬂ set forth in Sec. 2(3) of the Act.  Member Schaumber believes 
that the dissenters read the definitio
n in isolation while the breadth of 
the term™s applicationŠits intended 
contoursŠcan only be determined 
accurately by reading the definition in 
the context of the Act, see, e.g., 
Sec. 1 in which it appears.   
   BROWN UNIVERSITY
 491
found were primarily students in Adelphi University, 
195 NLRB 639, 640 (1972).  We find, therefore, that 
the research assistants in the physics department are 
primarily students, and we conclude they are not em-

ployees within the meaning of Section 2(2) of the Act.   
 214 NLRB at 623 (emphasis added).  Our colleagues™ asser-

tions, therefore, turn a blind eye to the Board™s longstanding 
policy, discussed above, of declining to extend collective-
bargaining rights to graduate students and holding that 

graduate students are not employees under Section 2(3) of 
the Act.   See 
Adelphi University
, supra; 
Leland Stanford 
University
, supra; and 
St. Clare™s
, supra.
28   The broad applicability of this policy to graduate stu-
dent assistants is clear from 
St. Clare™s
, in which the 
Board carefully delineated several categories of Board 
cases involving students, including those students who 
perform services at an ed
ucational institution where 
those services are directly re
lated to the university™s edu-
cational programs.  Discussing this category of cases, 
and citing 
Leland Stanford
 and 
Adelphi University
, the Board stated, ﬁ[i]n such cases, the Board has universally 
excluded students from units which include nonstudent 
employees, and in addition has denied them the right to 

be represented separately.ﬂ  Id. at 1002.
29  Until 
NYU, this had been the Board™s unbroken policy towards the 
issue of collective-bargaining
 rights for graduate stu-
dents.  Although the Board may not have been presented 
the precise facts of 
NYU in earlier cases, the dissent 
chooses either to ig
nore or simply to disregard what had 
been Board law regarding this category of students for 
over 25 years. This Board law is also consistent with 
nearly one-half century of 
Board decisions holding that 
the disabled who are in primarily rehabilitative rather 
than an economic or industrial work relationships are not 

statutory employees and that it would not effectuate the 
policies of the Act to subject the rehabilitative program 
                                                          
 28 Our colleagues say that, under 
St. Clare™s
, house staff were not 
employees for bargaining purposes but
 they could be employees for 
other statutory purposes.  Our colleagues complain that, in the instant 
case, we are holding that graduate st
udent assistants are not employees 
for any statutory purposes.  In our 
view, that result flows from our 
interpretation of Sec. 2(3).  Of course, 
St. Clare™s
 is not now the law, 
and we decline to consider its holding here. 
29 Although the dissent cites language from 
Cedars-Sinai
, supra, to 
the effect that the Board has included 
students in some bargaining units 
and in a few instances, authorized elec
tions in units composed solely of 
students, the Board clarified this general assertion in 
St. Clare™s
 by 
making clear that this does not in
clude the category of students who 
perform services at their university
 related to their educational pro-
grams. 
into which they have been admitted to collective bargain-
ing.
30 Our colleagues argue that gr
aduate student assistants 
are employees at common law.  Even assuming arguendo 

that this is so, it does not follow that they are employees 
within the meaning of the Act.  The issue of employee 
status under the Act turns on whether Congress intended 

to cover the individual in question.  The issue is not to be 
decided purely on the basis of older common-law con-
cepts.  For example, a mana
gerial employee may perform 
services for, and be under the control of, an employer.  
Indeed, the Supreme Court us
ed the term ﬁmanagerial 
employee
ﬂ in Bell Aerospace Co., 
416 U.S. 267  (1974).  
And yet, the Court held that these persons were not statu-
tory employees. 
Similarly, our colleagues say 
that we never address the 
language of Section 2(3).  In fact, we do.  The difference 
is that our colleagues stop their analysis with the recita-

tion of the statutory words ﬁthe term ﬁemployeeﬂ shall 
include any employee.ﬂ  We go further than this tautol-
ogy.  We examine the underlying purposes of the Act.   
Our colleagues rely on 
NLRB v. Town & Country Elec-
tric, 516 U.S. 85 (1995), and 
Sure-Tan v. NLRB, 
467 
U.S. 883 (1984), to support their contention that the ab-

sence of an express exclusion in Section 2(3) for gradu-
ate student assistants mandate
s a finding that the assis-
tants are statutory employees.  As the foregoing discus-

sion makes clear, that is simply not so.  Further, neither 
of these cases supports the dissent™s position.  In both 
Town & Country 
and Sure-Tan, 
the individuals found to 
be employees worked in fundamentally economic rela-
tionships.  Moreover, and consistent with our approach, 
the Court in both cases ex
amined the underlying pur-
poses of the Act in determining whether paid union or-
ganizers and illegal aliens, respectively, were statutory 

employees.  
Town & Country, 
supra, 516 U.S. at 91; 
Sure-Tan, 
supra, 467 U.S. at 891Œ892.  We have exam-
ined and rely upon those same statutory purposes in de-

termining that Brown™s graduate student assistants are 
not employees within the meaning of the Act. 
Contrary to the dissent, our decision today is also con-
sistent with the Board™
s recent decision in 
Alexandria 
Clinic, 
339 NLRB 1262 (2003), which considered 
whether a union satisfied Section 8(g)™s 10-day strike 

notice requirement when it i
ssued a 10-day notice, but 
deliberately delayed the start of the strike for 4 hours 
after the time specified in th
e notice.  Section 8(g) con-
tains detailed requirements for strike notices at healthcare 
facilities, and the Board properly relied on those explicit 
                                                          
 30 Sheltered Workshops of San Diego
, 126 NLRB 961(1960),
 Good-will of Tidewater
, 304 NLRB 767 (1991); and 
Goodwill of Denver
, 304 
NLRB 764 (1991).
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 492 
statutory provisions in concluding that the notice in 
Al-
exandria Clinic
, supra, was deficient.  Section 2(3), by 
contrast, contains no detailed provisions for determining 
statutory employee status.  That
 issue, therefore, must be 
examined in the context of 
the Act™s overall purpose.  
The dissent™s further contention that we ﬁfail to come 
to gripsﬂ with the statutory principles of Section 2(3) is 

nothing more than a disagreement with our interpretation 
and application of the statute.  In reality, the 
NYU deci-sion on which our colleagues rely was contrary to his-

toric Board precedent. It was 
also contrary to Supreme 
Court and Circuit Court precedent, in that it read Section 
2(3) out of the context in which it appears.  We are un-
prepared to do so. As discussed above, the absence of 
ﬁstudentsﬂ from the enumerat
ed exclusions of Section 
2(3) is not the end of the statutory inquiry.  Rather,
 al-though Section 2(3) contains explicit exceptions for 
groups that must be excluded from the statutory defini-

tion of ﬁemployee,ﬂ other groups also have been held to 
be excluded.  
Moreover, even if graduate student assistants are statu-
tory employees, a proposition with which we disagree, it 
simply does not effectuate the national labor policy to 
accord them collective bargaining rights, because they 

are primarily students. In th
is regard, the Board has the 
discretion to determine whether it would effectuate na-
tional labor policy to extend collectiveŒbargaining rights 

to such a category of employees.  Indeed, the Board has 
previously exercised that discretion
 with respect to medi-
cal residents and interns.
  See 
St. Clare™s Hospital
, supra.  
Thus, assuming arguendo that the petitioned-for indi-
viduals are employees under Section 2(3), the Board is 
not compelled to include them in a bargaining unit if the 
Board determines it would not effectuate the purposes 
and policies of the Act to do so.   
We also reject the dissent™s contention that our policy 
is unsound because we ﬁminimize the economic relation-
ship between graduate student assistants and their uni-

versities.ﬂ  Contrary to the dissent, the ﬁacademic realityﬂ 
for graduate student assistants has not changed, in rele-
vant respects, since our decisions over 25 years ago.  

See, e.g., the description of
 graduate assistants in 
Adelphi 
University
, 195 NLRB at 640.  As the Board explained in 
St. Clare™s,
 the conclusion that these graduate student 
assistants are primarily students ﬁconnotes nothing more 
than the simple fact that when
 an individual is providing 
services at the educational institution itself as part and 

parcel of his or her educational development the individ-
ual™s interest in rendering such services is more academic 
than economic.ﬂ  229 NLRB at 1003.  That is the essence 

of the relationship between a university and graduate 
student assistants, and why we decline to accord collec-
tiveŒbargaining rights to them.   
Although the dissent theorizes how the changing fi-
nancial and corporate structure of universities may have 

given rise to graduate student organizing, these theories 
do not contradict the following facts demonstrating that 
the relationship between Brown and its graduate student 

assistants is primarily academic: (1) the petitioned-for 
individuals are 
students; (2) working as a TA, RA, or 
proctor, and receipt of a 
stipend and tuition remission, 
depends on continued enrollment as a 
student;
 (3) the 
principal time commitment at Brown is focused on ob-
taining a degree, and, thus, being a 
student
; and (4) serv-
ing as a TA, RA, or proctor, is part and parcel of the core 
elements of the Ph.D. degree, which are teaching and 

research.  Although the stru
cture of universities, like 
other institutions, may have changed, these facts illus-
trate that the basic relationship between graduate stu-

dents and their university has not. 
The dissent gives a few examples of collective-
bargaining agreements in which there is assertedly no 

intrusion into the educational process.  However, inas-
much as graduate student assistants are not statutory em-
ployees that is the end of the inquiry.  Nevertheless, we 

will respond to our dissenting colleagues.  Even if some 
unions have chosen not to intrude into academic preroga-
tives, that does not mean that other unions would be 

similarly abstemious.  The certification sought by the 
Petitioner here has no limitati
ons.  As discussed above, 
the broad power to bargain over all Section 8(d) subjects 

would, in the case of gradua
te student assistants, carry 
with it the power to intrude into areas that are at the heart 
of the educational process.  In contrast to the broad 
power to bargain under Section 8(d) of the Act, all states 
have the authority to limit bargaining subjects for public 

academic employees, and at least some have exercised 
that authority.
31                                                           
 31  See, e.g., Cal. Gov™t Code Sec. 3562(q) (West 2004) (excluding, 
from collective bargaining, admissi
on requirements for students, condi-
tions for awarding degrees, and cont
ent and supervision of courses, 
curricula, and research programs), applied in 
Regents of the University 
of California
, 23 PERC P 30025 (1998); see also 
Central State Univer-
sity v. American Assn. of University Professors
, 526 U.S. 124 (1999) 
(per curiam) (Ohio statute exempting university professors™ instruc-
tional workload standards from co
llective bargaining does not violate 
equal protection); 
University Education Association v. Regents of the 
University of Minnesota
, 353 N.W. 2d 534 (Minn. 1984) (criteria to 
determine promotion and tenure, re
view of faculty evaluations, and 
academic calendar, are matters of in
herent management policy, which 
are not negotiable under labor relations statute); and 
Regents of the 
University of Michigan v. Michigan Employment Relations Commis-

sion, 
389 Mich. 96, 204 N.W. 2d 218 (1973) (scope of bargaining lim-
ited if subject matter falls clearly within the educational sphere). 
  BROWN UNIVERSITY
 493
The dissent also faults us for acting in the absence of 
ﬁempirical evidence,ﬂ and fo
r allegedly engaging in poli-
cymaking reserved to Congress.  Once again, inasmuch 
as graduate student assistan
ts are not statutory employ-
ees, that is the end of our inquiry.  It is our dissenting 
colleagues who are intruding 
on the domain of the Con-
gress.
  In addition, as to the former point, 25 years of 
untroubled experience under pre-
NYU standards seem to 
us a far more sound empirical
 basis for action than that 
offered by the studies our colleagues cite.  And, as to the 

latter point, we note that Congress voiced no disapproval 
of the Board™s 25-year rule that graduate students are not 
employees.  See 
American Totalisator,
 243 NLRB 314 
(1979), affd. 708 F.2d 46 (2d. Cir. 1983), cert. denied 
464 U.S. 914 (1983) (ﬁCongress is well aware of the 

Board™s historic stance of declining to assert jurisdiction 
over horseracing and dogracing, . . . [a]bsent an indica-
tion from Congress that the Bo
ard™s refusal to assert ju-
risdiction is contrary to congressional mandate, we are 
not persuaded that we should exercise our discretion to 
reverse our prior holdings on this issue.ﬂ).  
Finally, our colleagues suggest that we have concluded 
that ﬁthere [is] no room in
 the ivory tower for a sweat-
shop.ﬂ Although the phrase is
 a catchy one, it does noth-
ing to further the analysis of 
this case.  Our decision does 
not turn on whether our nation™s universities are ivory 
towers or sweatshops (although we do not believe that 

either has been shown).  Rather, our decision turns on 
our fundamental belief that the imposition of collective 
bargaining on graduate students would improperly in-

trude into the educational process and would be inconsis-
tent with the purposes and policies of the Act. 
For the reasons we have outlined in this opinion, there 
is a significant risk, and indeed a strong likelihood, that 
the collective-bargaining process will be detrimental to 

the educational process.  Although the dissent dismisses 
our concerns about collective bargaining and academic 
freedom at private universities as pure speculation, their 

confidence in the process in
 turn relies on speculation 
about the risks of imposing collective bargaining on the 
student-university relationship.  We decline to take these 

risks with our nation™s excellent private educational sys-
tem.  Although under a variety of state laws, some states 
permit collective bargaining at public universities, we 

choose to interpret and apply a single Federal law differ-
ently to the large numbers of private universities under 
our jurisdiction.  Consistent with longstanding Board 

precedent, and for the reasons set forth in this decision, 
we declare the Federal law to be that graduate student 
assistants are not employees 
within the meaning of Sec-
tion 2(3) of the Act. 
ORDER The Regional Director™s Decision and Direction of 
Election is reversed, and the petition is dismissed. 
 MEMBERS LIEBMAN AND WALSH
, dissenting. 
Collective bargaining by graduate student employees 
is increasingly a fact of 
American university life.
1  Graduate student unions have been recognized at cam-
puses from coast to coast, fro
m the State University of 
New York to the University of California.  Overruling a 

recent, unanimous precedent, 
the majority now declares 
that graduate student employees at private universities 
are not employees protected by the National Labor Rela-
tions Act and have no right to form unions. The major-
ity™s reasons, at bottom, amount to the claim that gradu-

ate-student collective bargaining is simply incompatible 
with the nature and mission of the university.  This reve-
lation will surely come as a surprise on many cam-

pusesŠnot least at New York
 University, a first-rate 
institution where graduate students now work under a 
collective-bargaining agreemen
t reached in the wake of 
the decision that is overruled here.
2 Today™s decision is woefully out of touch with con-
temporary academic reality.  Based on an image of the 

university that was already ou
tdated when the decisions 
the majority looks back to, 
Leland Stanford
3 and 
St. 
Clare™s Hospital
,4 were issued in the 1970™s, it shows a 
troubling lack of interest in empirical evidence.  Even 
worse, perhaps, is the majority™s approach to applying 
the Act.  It disregards the plain language of the statuteŠ

which defines ﬁemployeesﬂ so broadly that graduate stu-
dents who perform services for, and under the control of, 
their universities are easily coveredŠto make a policy 
decision that rightly belong
s to Congress.  The reasons 
offered by the majority for its decision do not stand up to 

                                                          
 1 See Neal H. Hutchens & Melissa B. Hutchens, 
Catching the Union Bug: Graduate Student Em
ployees and Unionization
, 39 G
ONZAGA L. REV. 105, 106Œ107 (2004) (surveying hist
ory and status of graduate 
student unions); Daniel J. Julius & Patricia J. Gumport, 
Graduate Stu-
dent Unionization: Catalysts and Consequences
, 26 REVIEW OF 
HIGHER EDUCATION 
187, 191Œ196 (2002) (same); Grant M. Hayden, 
ﬁThe University Works Because We Doﬂ: Collective Bargaining Rights 
for Graduate Assistants
, 69 F
ORDHAM L. REV. 1233, 1236Œ1243 
(2001) (same); Douglas Sorrelle St
reitz & Jennifer Allyson Hunkler, 
Teaching or Learning: Are Teaching 
Assistants Students or Employees
, 24 JOURNAL OF 
COLLEGE & UNIVERSITY 
LAW 349, 358Œ370 (1997) 
(same).  By one recent count, 23 Am
erican universities have recognized 
graduate student unions or faculty 
unions including graduate students, 
beginning in 1969 with the University of Wisconsin-Madison.  See 
Coalition of Graduate Employee Unions, 
Frequently Asked Questions 
about Graduate Employee Unions
 at http://www.cgeu.org/FAQ ba-
sics.html.  
2 New York University
, 332 NLRB 1205 (2000) (
NYU
).   
3 Leland Stanford Junior University
, 214 NLRB 621 (1974). 
4 St. Clare™s Hospital & Health Center,
 229 NLRB 1000 (1977). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 494 
scrutiny.  But even if they did, it would not be for the 
Board to act upon them.  Th
e result of the Board™s ruling 
is harsh.  Not only can universities avoid dealing with 
graduate student unions, they are also free to retaliate 

against graduate students who act together to address 
their working conditions. 
I. We would adhere to the Board™s decision in 
NYU and 
thus affirm the Regional Director
™s decision in this case.   
In NYU, applying principles that had recently been ar-
ticulated in 
Boston Medical Center
,5 the Board held that 
the graduate assistants invo
lved there were employees 
within the meaning of Sectio
n 2(3) of the Act, because 
they performed services unde
r the control and direction 
of the university, for which they were compensated by 

the university.  The Board found ﬁno basis to deny col-
lective-bargaining rights to statutory employees merely 
because they are employed 
by an educatio
nal institution in which they are enrolled as
 students.ﬂ  332 NLRB at 
1205.  It was undisputed, the Board observed, that 
ﬁgraduate assistants are not 
within any category of work-
ers that is excluded from the definition of ‚employee™ in 
Section 2(3).ﬂ  Id. at 1206.   
In turn, the Board rejected policy grounds as a basis 
for effectively creating a new exclusion.  Rejecting 
claims that graduate assistants lacked a traditional eco-
nomic relationship with the university, the Board pointed 

out that the relationship in fact paralleled that between 
faculty and university, which was amenable to collective 
bargaining.  332 NLRB at 1207Œ1208.  The university™s 

assertion that extending collective-bargaining rights to 
graduate students would infringe on academic freedom 
was also rejected.  Such concerns, the Board explained, 
were speculative.  Citing 30 years of experience with 
bargaining units of faculty members, and the flexibility 

of collective bargaining as an institution, the Board con-
cluded that the ﬁparties can ‚c
onfront any issues of aca-
demic freedom as they woul
d any other issue in collec-
tive bargaining.™ﬂ  Id., quoting 
Boston Medical Center
, supra, 330 NLRB at 164.  
Here, the Regional Direct
or correctly applied the 
Board™s decision in 
NYU.  She concluded that the teach-
ing assistants (TAs), research
 assistants (RAs), and proc-
tors were statutory employees, because they performed 

                                                          
 5 Boston Medical Center
, 330 NLRB 152 (1999).  That decision 
concerned hospital interns, residents,
 and fellows (house staff) involved 
in medical training as well as in pa
tient care.  In upholding their right to 
engage in collective bargaining, desp
ite their status as students, the 
Board overruled 
St. Clare™s Hospital
, supra.  The Board™s decision 
today explicitly notes that it ﬁe
xpress[es] no opinion regardingﬂ 
Boston 
Medical Center.  We believe that 
Boston Medical Center
 was correctly 
decided. 
services under the direction and control of Brown, and 
were compensated for those services by the university.  
With respect to the TAs, the Regional Director rejected, 
on both factual and legal grounds, Brown™s attempt to 

distinguish 
NYU on the basis that teaching was a degree 
requirement at Brown.  Fina
lly, she found that the TAs, 
RAs, and proctors were not, as Brown contended, merely 

temporary employees who could not be included in a 
bargaining unit.  Accordingly, she directed a representa-
tion election, so that Brown™s graduate students could 

choose for themselves whether or not to be represented 
by a union.   
We agree with the Regional 
Director™s decision in 
each of these respects. 
II. Insisting that it is simply restoring traditional prece-
dent, the majority now overrules 
NYU and reverses the 
Regional Director™s decision.  It concludes that because 

graduate assistants ﬁare primarily students and have a 
primarily educational, not economic, relationship with 
their university,ﬂ they are not covered by the National 

Labor Relations Act and the 
Board cannot exercise juris-
diction over them.  According to the majority, ﬁ[p]rinci-
ples developed for use in the industrial setting cannot be 

‚imposed blindly on the academic world.™ﬂ
6   
There are two chief flaws in the majority™s admonition.  
First, the majority fails to come to grips with the statu-

tory principles that must govern this case.  Second, it errs 
in seeing the academic world as somehow removed from 
the economic realm that labor 
law addressesŠas if there 
was no room in the ivory tower for a sweatshop.
7  Before 
addressing those flaws, we question the majority™s ac-
count of Board preced
ent in this area. 
                                                          
 6 The majority quotes from the Supreme Court™s decision in 
NLRB v. 
Yeshiva University
, 444 U.S. 672, 680Œ681 (1980), in which the Court 
held that, given their role in university governance, the faculty mem-
bers involved there were manageri
al employees, not covered by the 
Act.  The Court made clear, however, that not all faculty members at 
every university would fall into the same category.  444 U.S. at 690 fn. 
31.  Following 
Yeshiva, the Board has continued to find faculty-
member bargaining units appropriate.  See, e.g., 
Bradford College
, 261 
NLRB 565 (1982).   
7 Graduate assistantships are modest, even at top schools. The Re-
gional Director found that at Brown th
e ﬁbasic stipend for a fellowship, 
teaching assistantship, research assist
antship, or procto
rship is $12,800 
for the 2001Œ2002 academic year.ﬂ  According to a 2003 report, the 

ﬁaverage amount received by full-tim
e, full-year graduate and first-
professional students with assistants
hips was $9,800.ﬂ  Susan P. Choi & 
Sonya Geis, ﬁStudent Financing of
 Graduate and First-Professional 
Education, 1999Œ2000,ﬂ National Center
 for Education Statistics, Insti-
tute of Education Sciences, U.S. Dept. of Education 22 (2003).  It 
stands to reason that graduate st
udent wages are low because, to quote 
Sec. 1 of the Act, the ﬁinequality 
of bargaining powerﬂ between schools 
and graduate employees has the effect
 of ﬁdepressing wage rates.ﬂ  29 
U.S.C. §151.  
  BROWN UNIVERSITY
 495
A. Seeking to avoid the conse
quences of overruling such 
a recent precedent, the majority contends that 
Leland Stanford,
 not 
NYU, correctly resolves the issue presented 
here.  The majority argues, moreover, that 
Leland Stan-
ford
 itself was consistent with a decision that came be-
fore it, 
Adelphi University
.8  In fact, until today, the 
Board has never held that gra
duate teaching assistants (in 
contrast to certain research 
assistants and medical house 
staff) are not employees under the Act and therefore 

should not be allowed to form bargaining units of their 
ownŠor, indeed, enjoy any of the Act™s protections. 
In Adelphi University
, decided in 1972, the Board ex-
cluded graduate assistants from a bargaining unit of fac-
ulty members because they di
d not share a community of 
interest with the faculty, not 
because they were not statu-
tory employees.  195 NLRB at 640.  The Board pointed 
out, among other things, that ﬁgraduate assistants are 

guided, instructed, and corrected in the performance of 
their assistantship duties by the regular faculty members 
to whom they are assigned.ﬂ 
 Id.  Nothing in the Board™s 
decision suggests that the graduate assistants could not 
have formed a bargaining unit of their own. 
The Leland Stanford
 Board, as the majority acknowl-
edges, ﬁwent furtherﬂ in 1974. 
 It concluded that because 
the research assistants (RAs
) there were ﬁprimarily stu-
dentsﬂ (citing 
Adelphi University
), they were ﬁnot em-
ployees within the meaning of  . . . the Act.ﬂ  214 NLRB 
at 623.  How the conclusion followed from the premise 
was not explained.  The rationale of 
Leland Stanford
, moreover, turned on the particular nature of the research 
assistants™ work.  The Board observed that: 
 [T]he relationship of the RA™s and Stanford is not 
grounded on the performance of a given task where 

both the task and the time of its performance is desig-
nated and controlled by the employer.  Rather it is a 
situation of students within certain academic guidelines 

having chosen particular projects on which to spend the 
time necessary, as determined by the project™s needs. 
 Id. at 623. This narrow rationale is not inconsistent with 

NYU, where the Board actually applied
 Leland Stanford
 to exclude certain graduate as
sistants from the bargaining 
unit.  332 NLRB at 1209 fn. 10. 
Finally, the majority cites 
Cedars-Sinai Medical Cen-
ter, 223 NLRB 251 (1976), and 
St.Clare™s Hospital
, su-
pra, which involved medical interns, residents, and clini-
cal fellows.  The medical housestaff decisions, issued 
over the sharp dissents of then-Chairman Fanning, were 

                                                          
 8 Adelphi University, 195 NLRB 639 (1972). 
correctly overruled in 
Boston Medical Center
, supra, 
which the majority leaves in place.   
Notably, in 
St. Clare™s Hospital
, the Board made clear 
that while ﬁhousestaff are 
not ‚employees,™ﬂ the Board 
was not ﬁrenouncing entirely [its] jurisdiction over such 
individuals,ﬂ but rather was simply holding that they did 
not have ﬁbargaining privilegesﬂ under the Act.  229 

NLRB at 1003 (footnote omitted).  The majority here 
does not seem to make this distinctionŠwhich would 
give graduate assistants at least some protections under 

the ActŠand thus itself seems to depart from the prece-
dent it invokes. 
In sum, while the 
NYU Board did not write on a clean 
slate, it hardly abandoned a 
long line of carefully rea-
soned, uncontroversial decisions.  And, as we will ex-

plain, much has changed in 
the academic world since the 
1970™s.  
B. The principle applied in 
NYUŠand the one that should 
be followed hereŠis that the 
Board must give effect to 
the plain meaning of Section 2(3) of the Act and its 

broad definition of ﬁemployee,ﬂ which ﬁreflects the 
common law agency doctrine of
 the conventional master-
servant relationship.ﬂ  
NYU, 332 NLRB at 1205, citing 
NLRB v. Town & Country Electric
, 516 U.S. 85, 93Œ95 
(1995).  See also 
Seattle Opera v. NLRB
, 292 F.3d 757, 
761Œ762 (D.C. Cir. 2002), enfg. 331 NLRB 1072 (2000) 

(opera™s auxiliary choriste
rs are statutory employees, 
applying common-law test).  Section 2(3) provides in 
relevant part that the ﬁterm ‚employee™ shall include 
any 
employee . . . .ﬂ  29 U.S.C. §152(3) (emphasis added).  
Congress specifically envisioned that professional em-
ployeesŠdefined in Section 2(12) in terms that easily 
encompass graduate assistantsŠwould be covered by the 
Act.  We do not understand the majority to hold that the 
graduate assistants in this case are 
not 
common-law em-
ployees, a position that only Member Schaumber reaches 

toward.
9  Here, the Board™s ﬁdep
arture from the common 
                                                          
 9 Member Schaumber asserts that 
ﬁgraduate student assistants fit 
poorly within the common law definition of ‚employee.™ﬂ  He main-
tains that graduate assistants are ﬁ
not ‚hired™ to serveﬂ in that capacity, 
that their work is ﬁnot performed ‚f
or™ the university, as
 such,ﬂ and that 
their stipends ﬁare not a quid pro quo for services rendered.ﬂ  We dis-
agree in each respect, as a factual matter.  As the Regional Director 
found, graduate assistants carry out 
the work of the un
iversity, not their 
own projects, and they are compensated for it.  There can be no doubt, 
of course, that Brown had the right 
to control the performance of the 
graduate assistants™ work for the un
iversity, a key test for employee 
status at common law.  See 
RESTATEMENT 
(SECOND
) OF 
AGENCY §2(2) 
(1958) (ﬁA servant is an agent employed by a master to perform service 
in his affairs whose physical conduct in the performance of the service 

is controlled or is subject to the right to control by the masterﬂ).  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 496 
law of agencyﬂ with respect to employee status is unrea-
sonable.  Compare 
Town & Country Electric
, supra, 516 
U.S. at 94 (upholding Board™s interpretation of term 
ﬁemployeeﬂ as ﬁconsistent with the common lawﬂ).  See 

also Seattle Opera
, 292 F.3d at 765 fn. 11 (Board™s hy-
pothetical ﬁneglect of the common law definition could 
have rendered its decision arbitrary and capriciousﬂ).   
Nothing in Section 2(3) excludes statutory employees 
from the Act™s protections, on the basis that the employ-
ment relationship is not their ﬁprimaryﬂ relationship with 

their employer.  In this respect, the majority™s approach 
bears a striking resemblance to
 the Board™s original ﬁeco-
nomic realitiesﬂ test for employee status, which Congress 
expressly rejected when it passed the Taft-Hartley 
Amendments in 1947.  That test was based on economic 

and policy considerations, ra
ther than on common-law 
principles, but it did not survive.
10 Absent compelling indications of Congressional intent, 
the Board simply is not free 
to create an exclusion from 
the Act™s coverage for a cat
egory of workers who meet 
the literal statutory definition of employees.  As the 
NYU Board observed, there is no such exclusion for ﬁstu-
dents.ﬂ  332 NLRB at 1206.  Cf. 
Sure-Tan, Inc. v. NLRB
, 467 U.S. 883, 891Œ892 (1984) (observing that the 

ﬁbreadth of [the Act™s] definition is strikingﬂ and noting 
lack of express exemption for undocumented aliens).  
Here, the majority cites nothing in the text or structure of 

the Act, nothing in the Act™s legislative history, and no 
other Federal statute that bears directly on the issues pre-
sented.  It goes without saying that the Board™s own  

policymaking is bounded by the limits Congress has set.   
The Supreme Court™
s decision in 
Yeshiva
, supra, is in-
structive on this point.  Th
ere, the Court considered 
whether university faculty members at one institution 
were managerial employees and so excluded from cover-

age.  It observed that it could not  
 decide this case by weighing the probable benefits and 

burdens of faculty collective bargaining.  That, after all, 
is a matter for Congress, not this Court. 
 444 U.S. at 690 fn. 29 (citation omitted).  Other Federal 

courts have made similar observations in analogous cases, 
choosing to follow the plain language of the Act, rather than 

ﬁattempting to ‚second guess™ Congress on a political and 
philosophical issue.ﬂ  
Cincinnati Assn. for the Blind v. 
NLRB, 672 F.2d 567, 571 (6th Cir. 1982), cert. denied 459 
                                                                                            
 Graduate students are clearly neith
er volunteers nor independent con-
tractors. 10 See 
NLRB v. United Insurance Co.
, 390 U.S. 254, 256 (1968) (dis-
cussing Congressional overruling of 
NLRB v. Hearst Publications, Inc.
, 322 U.S. 111 (1944)). As we will expl
ain, we believe that the economic 
realities here do support finding 
statutory coverage in any case. 
U.S. 835 (1982) (refusing to find exception to Sec. 2(3) of 
Act for disabled workers employed in sheltered work-
shops).
11  In a recent case where the Act™s language was far 
less clear, our colleagues themselves have insisted that the 

statutory text alone dictated the outcomeŠindeed, they 
were content to ﬁexamine a particular statutory provision 
[Section 8(g) of the Act] in isolationﬂ (to quote their words 

here).
12  The approach taken in this case stands in sharp 
contrast. 
The majority never addresses the language of Section 
2(3), which the Supreme Court has described as ﬁbroad.ﬂ  
Town & Country Electric
, 516 U.S. at 90 (citing diction-
ary definition of ﬁemployeeﬂ 
as including any ﬁperson 
who works for another in return for financial or other 
compensationﬂ).  Instead, it proceeds directly to consult 

ﬁCongressional policies for guidance in determining the 
outer limits of statutory employee status.ﬂ  The majority 
cites the exclusion for mana
gerial employees, which is 
not based on the Act™s text.  But in that example, as the 
Supreme Court explained, 
the ﬁlegislative history 
strongly suggests that there . . . were . . . employees . . . 

regarded as so clearly outside the Act that no specific 
exclusionary provision 
was thought necessary.ﬂ 
NLRB v. 
Bell Aerospace Co.
, 416 U.S. 267, 283 (1974).  Graduate 
assistants simply do not fall into that category. 
The Board™s decision in 
WBAI Pacifica Foundation
, 328 NLRB 1273 (1999), quoted by the majority, does not 

support its position here.  That case involved the unpaid 
staff of a noncommercial radio station, who did not re-
ceive compensation or benefits of any kind, and whose 

work hours were ﬁa matter within their discretion and 
desire.ﬂ  Id. at 1273.  The Board found ﬁ
no economic 
aspect to their relationship with the Employer, either 
actual or anticipated.ﬂ  Id. at 1275 (emphasis added).  
ﬁUnpaid staff,ﬂ the Board observed, ﬁdo not depend upon 

the Employer, even in part, for their livelihood or for the 
improvement of their economic standards.ﬂ  Id. at 1276.  
Rather, the Board explained, unpaid staff ﬁwork[ed] out 

of an interest in seeing the station continue to exist and 
thrive, out of concern for the content of the programs 
they produce, and for the personal enrichment of doing a 

                                                          
 11 See also 
NLRB v. Lighthouse for the Blind of Houston
, 696 F.2d 
399, 404 fn. 21 (5th Cir. 1983) (rejecting argument that Board lacked 
jurisdiction over sheltered workshop 
and disabled workers employed 
there).  We believe that the Board™
s approach in this areaŠthe Board 
chooses to exercise jurisdiction only where the relationship between 
disabled workers and their employer 
is ﬁtypically industrial,ﬂ as op-
posed to ﬁprimarily rehabilitativeﬂŠis 
ripe for reconsid
eration, particu-
larly in light of the evolution of 
Federal policy toward disabled work-
ers.  See 
NYU
, 332 NLRB at 1207 (discussing disabled-worker cases).  
The issue is now pending before the Board in 
Brevard Achievement 
Center, Inc., Case 12ŒRCŒ8515 (review granted Aug. 23, 2000). 
12 Alexandria Clinic
, 339 NLRB 1262, 1264 fn. 8 (2003). 
  BROWN UNIVERSITY
 497
service to the community an
d receiving recognition from 
the community.ﬂ  Id. at 1275. 
The relationship between Brown and its graduate assis-
tants is clearly different in nature.  Teaching assistants, 

the Regional Director found, 
ﬁperform services under the 
direction and control of BrownﬂŠthey teach under-
graduates, just as faculty members do
13Šand ﬁare com-
pensated for these services 
by Brown,ﬂ by way of a sti-
pend, health fee, and tuition remission.  As for research 
assistants in the social sciences and humanities (who 

were included in the bargaining unit), the Regional Di-
rector observed that they ﬁh
ave expectations placed upon 
them other than their academic achievement, in exchange 
for compensation.ﬂ
14  The proctors, finally, are ﬁperform-
ing services that are not inte
grated with an academic pro-
gram,ﬂ such as working in university offices and muse-
ums.  Notably, the Regional Director found that Brown 
withholds income taxes from the stipends of teaching 

assistants, research assistan
ts, and proctors and requires 
them to prove their eligibility for employment under Fed-
eral immigration laws. 
The majority is mistaken, then, when it insists that the 
graduate assistants here do 
not receive ﬁconsideration for 
work,ﬂ but merely financial aid.  While it is true, as the 

majority observes, that ﬁall the petitioned-for individuals 
are students and must first be enrolled at Brown to be 
awarded a TA, RA, or proctorship,ﬂ that fact does not 

foreclose a meaningful economic relationship (as well as 
an educational relationship) between Brown and the 
graduate assistants.  The Act requires merely the exis-

tence of such an economic relationship, not that it be the 
only or the primary relationship between a statutory em-
ployee and a statutory employer.
15 C. Even assuming that the Board 
were free to decide this 
case essentially on policy grounds, the majority™s ap-
proach, minimizing the economic relationship between 
graduate assistants and their universities, is unsound.  It 

                                                          
 13 The Regional Director found that
 the number of teaching assis-
tantships, and the assignment of assist
ants to particular courses, is tied 
to undergraduate enrollment.  She also
 found that Brown had ﬁfailed to 
demonstrate that most teaching assi
stantships at Brown are undertaken 
in order to fulfill a degree requirement.ﬂ 
14 The Regional Director found ﬁinsufficient evidence . . . upon 
which to conclude that as a general 
rule the RAs in the social sciences 
and humanities departments perform res
earch as part of their studies in 
order to complete their dissertations,ﬂ
 in contrast to RA™s in the physi-
cal sciences, who were not included in the unit. 
15 See, e.g., 
Seattle Opera
, 292 F.3d at 762 (ﬁ[T]he person asserting 
employee status [under the Act] 
does have such status if (1) he works 
for a statutory employer in return 
for financial or other compensation 
. . .  and (2) the statutory employer has the power or right to control and 
direct the person in the material deta
ils of how such work is to be per-
formedﬂ).
 rests on fundamental misunderstandings of contemporary 
higher education, which reflect our colleagues™ unwill-
ingness to take a close look at the academic world.  To-
day, the academy is also a workplace for many graduate 

students, and disputes over work-related issues are com-
mon.  As a result, the polic
ies of the ActŠincreasing the 
bargaining power of employees, encouraging collective 

bargaining, and protecting freedom of associationŠ
apply in the university context, too.  Not only is the ma-
jority mistaken in giving virtually no weight to the com-

mon-law employment status of graduate assistants, it also 
errs in failing to see that the larger aims of Federal labor 
law are served by finding statutory coverage here. In-
deed, the majority™s policy concerns are not derived from 
the Act at all, but instead re
flect an abstract view about 
what is best for American
 higher educationŠa subject 
far removed from the Board™s expertise. 
American higher education was being transformed 
even as the Board™s ﬁtraditi
onalﬂ approach to graduate-
student unionization developed.
  Nearly a decade before 
the Board decided 
St. Clare™s Hospital
, distinguished 
scholar and Columbia University administrator Jacques 
Barzun described changes that were tearing ﬁapart the 
fabric of the former, single
-mindedﬂ American univer-
sity.  He warned that ﬁa big corporation has replaced the 
once self-centered company of scholars.ﬂ
16  In deciding 
to exercise jurisdiction over
 private, nonprofit universi-
ties more than 30 years ago (and reversing longstanding 
precedent in doing so), the Board recognized this devel-
opment.
17  After the 1980™s, financial resources from govern-
ments became more difficult for universities to obtain.
18  ﬁ[A]s financial support for colleges and universities lag 
behind escalating costs, campus administrators increas-
ingly turn to ill-paid, overworked part- or full-time ad-

junct lecturers and graduate
 students to meet instruc-
tional needs.ﬂ
19  By December 2000, 23.3 percent of col-
lege instructors were gra
duate teaching assistants.
20                                                           
 16 Jacques Barzun, The American Un
iversity: How It Runs, Where It 
Is Going 3 (1968).
   17 See 
Cornell University, 183 NLRB 329, 331Œ333 (1970), overrul-
ing Trustees of Columbia University, 97 NLRB 424 (1951). 
18 See, e.g., Clark Kerr, Troubled Times for American Higher Edu-
cation: The 1990s and Beyond 3 (1994).  
 19 COMMITTEE ON PROFESSIONAL 
EMPLOYMENT
, MODERN 
LANGUAGE 
ASSOCIATION
, FINAL 
REPORT 3 (1997) at http://www.-
mla.org/resources/documents/rep_employment/prof-employment1 

(examining higher education™s pedagogi
cal and professional crisis and 
proposing ways to increase the effectiveness of higher education).
 20 Reliance on Part-Time Faculty Members and How They Are 
Treated, Selected Disciplines
, CHRON
. HIGHER 
EDUC., Dec. 1, 2000, 
available at http://chronicle.com/
prm/weekley/v47/i14/14a01301.htm.  
See also Hutchens & Hutchens, supra, 
Catching the Union Bug
, 39 
GONZAGA 
L. REV. at 126 (ﬁIn an effort to contain costs, colleges and 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 498 
The reason for the widespread shift from tenured fac-
ulty to graduate teaching as
sistants and adjunct instruc-
tors is simple: cost savings.
  Graduate student teachers 
earn a fraction of the earnings of faculty members.
21 Two perceptive scholars have recently described the 
context in which union organizing among graduate stu-
dents has developed.  Their description is worth quoting 

at length: 
 The post World War II expansion of universities is a 

well-documented phenomenon.  Enrollments, re-
sources, and activities increa
sed and diversified.  Uni-
versities were transformed into mega-complexes.  But 
by the late 1980s and throughout the 1990s, the realiza-
tion spread that expansion was not limitless.  In re-

sponse to heightened accountability demands, universi-
ties adopted management strategies that entailed belt-
tightening and restructuring of the academic workplace 

. . . . [M]any universities replaced full-time tenure-track 
faculty lines with non-tenure-line and part-time ap-
pointments. 
. . . . 
 Expansion of doctoral degree production has 
continued nonetheless . . . .  The discrepancy be-
tween ideals and realities prompt graduate students 
to consider unionization a viable solution to their 

concerns and an avenue to redress their sense of 
powerlessness. 
 . . . . 
 Among the primary reasons for graduate student 
unionization is the lengthened time required to com-
plete a degree, coupled with
 an increased reluctance 
on the part of students to live in what they perceive 
as academic ghettos.  Many older graduate students 
desire to start families, need health care coverage 

and job security, and perceive the faculty with whom 
they work to be living in comparative luxury–.  
[D]ata show that the unionization of these individu-

als is driven fundamentally by economic realities. 
 Daniel J. Julius & Patricia J. Gumport, 
Graduate Student 
Unionization: Catalysts and Consequences
, 26 R
EVIEW OF 
                                                                                            
 universities have increasingly relie
d on graduate 
students and non-
tenure-track instructorsﬂ).  Illustra
ting this trend, the New York Times 
recently reported that gr
aduate students ﬁteach more than half of the 
core courses that all Columbia [Uni
versity] students must take.ﬂ  Karen 
W. Arenson, 
Pushing for Union, Columbia Grad Students Are Set to 
Strike, NEW 
YORK 
TIMES, p. A-11 (April 17, 2004).
 21 Ana Marie Cox, 
More Professors Said to Be Off Tenure Track
, for 
Graduate Assistants, 
CHRON. HIGHER 
EDUC. (July 6, 2001) available at 
http://chronicle.com/prm/weekly/v47
/i43/43a01201.htm.  See also 
Stipends for Graduate Assistants, 2001, 
CHRON. HIGHER 
EDUC
., Sept. 
28, 2002, available at http://c
hronicle.com/stats/stipends/.
 HIGHER EDUC. No. 2, 187 at 191, 196 (2002) (emphasis 
added; citations omitted).   
Describing the same process, another scholar observes 
that the ﬁincreased dependence
 on graduate assistantships 
has created a group of workers who demand more eco-
nomic benefits and workplace rights.ﬂ
22  The question, 
then, is whether the collectiv
e efforts of these workers 
will be protected by Federal labor law and channeled into 
the processes the law creates. 
 Given the likelihood that 
graduate students will continue to pursue their economic 

interests through union organizingŠeven those who live 
the life of the mind must eat
Šthere are powerful reasons 
to apply the Act and so enco
urage collective bargaining 
to avoid labor disputes, as Congress envisioned.
23  The 
prospect of continued labor unrest on campus, with or 

without Federal regulation, is precisely what prompted 
the Board to assert jurisdiction over private nonprofit 
universities in the first place, three decades ago.
24  The majority ignores the developments that led to the 
rise of graduate student organizing or their implications 
for the issue decided today.  
Instead, it treats the Board™s 
1974 decision in 
Leland Stanford
, together with the
 1977 
decision in 
St. Clare™s Hospital,
 as the last word.  Like 
other regulatory agencies, however, the Board is ﬁneither 

required nor supposed to regulate the present and the 
future within the inflexible limits of yesterday,ﬂ but 
rather must ﬁadapt [its] rules and practices to the Na-

tion™s needs in a volatile changing economy.ﬂ  
American 
Trucking Associations v. Atchison Topeka & Santa Fe 
Railway Co.
, 387 U.S. 397, 416 (1967).
25  The majority™s 
failure to do so in this case is arbitrary. 
III. At the core of the majority™s
 argument are the twin no-
tions that (1) issues related to the terms and conditions of 
graduate student employment are ﬁnot readily adaptable 

to the collective-bargaining process,ﬂ 
St. Clare™s Hospi-
tal
, 229 NLRB at 1002; and (2) imposing collective bar-
gaining will harm ﬁacademic freedomﬂ (as the majority 

                                                          
 22 Gordon J. Hewitt, 
Graduate Student Employee Collective Bar-
gaining and the Educational Relationship between Faculty and Gradu-
ate Students, 29 J.
 COLLECTIVE 
NEGOTIATIONS IN THE 
PUBLIC SECTOR
 153, 154 (2000).  See also Hutchens & Hutchens, supra, 
Catching the Union Bug
, 39 G
ONZAGA 
L. REV. at 126 (ﬁ[T]he reality at many institu-
tions likely belies a picture of student
s carefully mentored by faculty in 
their employment capacities, especially
 in the context of teaching assis-
tants.ﬂ). 23 See Sec. 1, 29 U.S.C. §151. 
24 See Cornell University, supra, 183 NLRB at 333. 
25 The Board™s recent failure to face contemporary economic reali-
ties threatens to become a recurri
ng theme of its decisions.  See 
MV Transportation
, 337 NLRB 770, 776 (2002) (Member Liebman, dis-
senting) (criticizing Board™s reversal
 of successor-bar doctrine, despite 
large increase in corporate merger
s and acquisitions that destabilize 
workplaces).   BROWN UNIVERSITY
 499
defines it) and the quality of higher education.  Neither 
notion is supported by empirical evidence of any kind.  
In fact, the evidence refutes them. 
How can it be said that the terms and conditions of 
graduate-student employment are not adaptable to collec-
tive bargaining when collec
tive bargaining over these 
precise issues is being conducted successfully in univer-

sities across the nation?  New York University, ironi-
cally, is a case in point, but it is hardly alone.  The re-
cently-reached collectiveŒbarg
aining agreement there 
addresses such matters as stipends, pay periods, disci-
pline and discharge, job posting, a grievance-and-
arbitration procedure, and hea
lth insurance.  It also con-
tains a ﬁmanagement and academic rightsﬂ clause, which 
provides that: 
  Decisions regarding who is taught, what is taught, how 

it is taught and who does the teaching involve academic 

judgment and shall be made at the sole discretion of the 
University. 
 CollectiveŒBargaining Agreement between New York Uni-

versity and International Union, UAW, AFLŒCIO and Lo-
cal 2110, Technical Office and Professional Workers, UAW 

(Sept. 1, 2001ŒAug. 31, 2005), Art. XXII.
26  The NYU 
agreement neatly illustrates the correctness of the 
NYU Board™s view that the institution of collective bargaining is 

flexible enough to succeed in this context, as it has in so 
many others, from manufacturing to entertainment, health 
care to professional sports.  
The NYU agreement cannot be dismissed as an anom-
aly.  The amicus briefs to the Board submitted by the 
American Federation of Labor-Congress of Industrial 
Organizations (AFLŒCIO) and 
the American Association 
of University Professors 
(AAUP) inform us of many 
other, established collectiveŒbargaining relationships 
between graduate student unions and universities.
27  To 
be sure, most involve public universities, but there is 

nothing fundamentally different between collective bar-
                                                          
 26 The collective-bargaining agreemen
t is posted on the University™s 
Internet website at http://www.nyu.edu/hr/. 
27 The AFLŒCIO, for example, cites bargaining relationships at the 
University of California
, the University of Flor
ida, the University of 
South Florida, the University of Io
wa, the University of Kansas, the 
University of Massachuse
tts, Michigan State Univ
ersity, the University 
of Michigan, Rutgers, the City Un
iversity of New York, New York 
University, the State University of
 New York, the University of Ore-
gon, Temple University, the University of Wisconsin, and Wayne State 
University.  Brief of Amicus Cu
riae AFLŒCIO in Support of Petitioner 
at 36 (May 20, 2002).  See also Julius & Gumport, supra, 
Graduate 
Student Unionization
, 26 Review of Higher Education at 192Œ193 
(Table 1: ﬁThe Status of Graduate
 Student Unions in U.S. Institu-
tionsﬂ). 
gaining in public-sector and private-sector universities.
28  The majority concedes that 
the subjects of graduate stu-
dent collective bargaining ﬁg
ive the appearance of being 
terms and conditions of employment.ﬂ  Obviously, they 

are terms and conditions of employment, as found in a 
particular setting. 
There remains the majority™s
 claim that collective bar-
gaining can only harm ﬁacademic freedomﬂ and educa-
tional quality.  Putting aside the issue of the Board™s au-
thority to serve as an expert guardian of these interests, 

the question is one of evidence.  Here, too, the majority™s 
claims are not simply unsup
ported, but are actually con-
tradicted.  The majority emphasizes that collective bar-
gaining is ﬁpredicated on th
e collective or group treat-
ment of represented individuals,ﬂ while the ﬁeducational 

processﬂ involves personal relationships between indi-
vidual students and faculty me
mbers. The issue, if one is 
presented at all by this difference, is whether the two 

processes can coexist.  Clear
ly, they can.  The evidence 
is not just the ongoing collective-bargaining relationships 
between universities and graduate students already men-

tioned.  It also includes studies ignored by the majority, 
which show that collective bargaining has not harmed 
mentoring relationships between faculty members and 

graduate students.
29  These conclusions are not surpris-
ing.  Collective bargaining is typically conducted by rep-
resentatives of the university and graduate students™ un-

ions, not individual mentors and their students.    
After a careful review, scholars Daniel Julius and 
Patricia Gumport, for example, concluded not only that 

ﬁfears that [collective bargaining] will undermine men-
toring relationships . . . appear to be foundationless,ﬂ but 
also that data ﬁsuggest that 
the clarification of roles and 
employment policies can 
enhance
 mentoring relation-
ships.ﬂ
30  Scholar Gordon Hewitt reached a similar con-
clusion based on an analysis of the attitudes of almost 
300 faculty members at five university campuses with at 
least 4-year histories of graduate-student collective bar-

gaining.  Summarizing the results of his survey, Hewitt 
observes that: 
                                                           
 28 The majority points out that ﬁstate
s have the authority to limit bar-
gaining subjects for public academic employees.ﬂ  But under the Act, 
not every subject of interest to graduate assistants would be a manda-

tory subject of bargaining.  The Board presumably would be free to 
take into account the nature
 of the academic enterprise
 in deciding 
which subjects are mandatory and wh
ich merely permissive.  See fn. 
32, infra (discussing statutory bargaining obligations). 
29 See Julius & Gumport, supra, Graduate Student Unionization, 26 
Review of Higher Education at 201Œ
209; Hewitt, supra, Graduate Stu-
dent Employee Collective Bargaini
ng and the Educational Relationship 
between Faculty and Graduate Stude
nts, 29 Journal of Collective Nego-
tiations in the Public Sector at 159-164. 
30 Julius & Gumport, supra, 26 Review of Higher Education at 201, 209. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 500 
It is clear . . . that faculty do not have a negative attitude 
toward graduate student collective bargaining.  It is im-
portant to reiterate that th
e results show faculty feel 
graduate assistants are employees of the university, 

support the right of graduate students to bargain collec-
tively, and believe collective bargaining is appropriate 
for graduate students.  
It is even more important to re-
state that, based on their experiences, collective bar-
gaining does not inhibit their ability to advise, instruct, 
or mentor their graduate students. 
 Hewitt, supra, 29 Journal of 
Collective Negotiations in the 
Public Sector at 164 (emphasis added).  Amicus AAUP 
echoes these views in its brief to the Board.  These findings 
should give the majority some pause, as should the obvious 

fact that whether or not the rights of graduate student em-
ployees are to be recognized under the Act, economic con-
cerns have already intruded on academic relationships.  
Finally, the majority invokes ﬁacademic freedomﬂ as a 
basis for denying graduate student employees any rights 
under the Act.  This rationale adds insult to injury.  To 

begin, the majority defines ﬁacademic freedomﬂ so 
broadly that it is necessarily incompatible with 
any
 con-
straint on the managerial prerogatives of university ad-

ministrators.  But academic freedom properly focuses on 
efforts to regulate the ﬁcontent of the speech engaged in 
by the university or those affiliated with it.ﬂ  
University 
of Pennsylvania v. EEOC
, 493 U.S. 182, 197 (1990). On 
the majority™s view, private universities should not be 
subject to the Act at all.  But,
 of course, they areŠjust as 
are newsgathering organizations, whose analogous 
claims of First Amendment immunity from the Act were 
rejected by the Supr
eme Court long ago.
31   The NYU Board correctly explaine
d that, the threat to 
academic freedom in this contextŠproperly understood 

in terms of free speech in the university settingŠwas 
pure conjecture.  332 NLRB at 1208 fn. 9.  We hasten to 
add that graduate students themselves have a stake in 

academic freedom, which they presumably will be reluc-
tant to endanger in collective bargaining.  As demon-
strated in the amicus brief of the AAUP (a historical 

champion of academic freedom
), collective bargaining 
and academic freedom are not incompatible; indeed, aca-
                                                          
 31 Associated Press v. NLRB
, 301 U.S. 103, 130Œ133 (1937).
 demic freedom for instruct
ors can be strengthened 
through collective bargaining.
32 IV. ﬁ[W]e declare the federal law to be that graduate stu-
dent assistants are not empl
oyees within the meaning of 
Section 2(3) of the Act,ﬂ says the majority.  But the ma-
jority has overstepped its authority, overlooked the eco-

nomic realities of the academic world, and overruled 
NYU without ever coming to terms with the rationale for 
that decision.  The result leav
es graduate students outside 
the Act™s protection and without recourse to its mecha-
nisms for resolving labor disputes.  The developments 
that brought graduate students to the Board will not go 
away, but they will have to be addressed elsewhere, if the 
majority™s decision stands.  That result does American 

universities no favors.  We dissent. 
                                                           
 32 The majority contends (1) that the ﬁimposition of collective bar-
gaining on the relationship between 
a university and its graduate stu-
dents . . . ﬂ would limit the university™s [academic] freedom to deter-
mine a wide range of matters;ﬂ and (2) that ﬁbecause graduate student 
assistants are students, those limitations intrude on core academic free-

doms in a manner simply not present in cases involving faculty em-
ployees.ﬂ  We disagree with both claims.   
First, under Sec. 8(d) of the Act, collective bargaining would be lim-
ited to ﬁwages, hours, and other terms and conditions of employmentﬂ 
for graduate student assi
stants.  29 U.S.C. §158(d).  And with respect to 
those mandatory subjects of bargaining, the ﬁAct does not compel 

agreements between employers and employees,ﬂ just the ﬁfree opportu-
nity for negotiation,ﬂ as the 
NYU
 Board correctly observed.  332 NLRB 
at 1208, quoting 
NLRB v. Jones & Laughlin Steel Corp.
, 301 U.S. 1, 45 
(1937).
 Second, the basis for the majority™s distinction between faculty-
member bargaining and graduate-assi
stant bargaining escapes us.  In 
our view, there is no harm to genuine
 academic freedom in either case.  
But under the majority™s view, facu
lty-member bargaining would inter-
fere with the prerogatives of university management at least as much as 
graduate-student bargaini
ng would.  It is surely the subjects of bargain-
ing that matter, not the identity of the 
bargaining party.  In that respect, 
the similarities between graduate as
sistants and faculty members (in 
contrast to clerical or maintenance staff members, for example) is clear. 
 